Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Priority

1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement


2.	The information disclosure statement (IDS) submitted on 03/04/2020, 05/21/2020, 05/27/2020 and 01/13/2021 has been considered by Examiner and made of record in the application file.

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park Jungsik et al. ("[Poster] Interactive Deformation of Real Objects", 2014 IEEE International Symposium on Mixed and Augmented Reality (ISMAR), September 10,  by an Applicant’s IDS’s filed on 01/13/2021).

Consider claim 1, Park teaches an information processing apparatus comprising: a display control unit configured to display a first virtual object having a visual salience corresponding to color information of a real space, and having substantially a same shape as a real object existing in the real space, in the real space so as to be viewed at substantially a same position as the real object (figs. 3 and 4, pages 295-296, Abstract and section 2 i.e., a camera pose relative to the target object is estimated using 3D model-based tracking. object region in camera image is obtained by projecting the 3D model onto image plane with the estimated camera pose, and a texture map is extracted from the object region and mapped to the 3D model. Then a texture-mapped model is rendered).

Consider claim 19, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 19.

Consider claim 20, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 20.

5.	Claims 1-11, 13-14 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kiyoshi Kiyokawa et al. ("An Optical See-Through Display for Mutual Occlusion of Real and Virtual Environments", IEEE and ACM International Symposium On Munich, Germany, pages 60-67, Date: October 05-06, 2000, URL:  by an Applicant’s IDS’s filed on 01/13/2021).

Consider claim 1, Kiyokawa teaches an information processing apparatus comprising: a display control unit configured to display a first virtual object having a visual salience corresponding to color information of a real space, and having substantially a same shape as a real object existing in the real space, in the real space so as to be viewed at substantially a same position as the real object (section 3.2 that "a user manipulates a black input device on which a synthetic image is superimposed through a half- silvered mirror”).

Consider claim 2, Kiyokawa further teaches wherein the color information of the real space includes color information regarding the real object (fig. 17, pages 64-66, section 6. Experiments).  

Consider claim 3, Kiyokawa further teaches wherein the color information of the real space is acquired from a captured image of the real space (page 63, section 5. Prototype System).  

Consider claim 4, Kiyokawa further teaches wherein the color information of the real space includes at least any one of luminance information, hue information, saturation information, texture information, or light source information that is acquired from the captured image (page 63, section 5. Prototype System).  



Consider claim 6, Kiyokawa further teaches wherein the visual salience of the first virtual object includes texture corresponding to texture of the real object (fig. 17, pages 64-66, section 6. Experiments).  

Consider claim 7, Kiyokawa further teaches wherein the visual salience of the first virtual object includes luminance corresponding to the light source information (fig. 17, pages 64-66, section 6. Experiments).  

Consider claim 8, Kiyokawa further teaches wherein the display control unit further displays, in the real space, a second virtual object different from the first virtual object (page 61, section 2. Conventional Displays).  

Consider claim 9, Kiyokawa further teaches wherein the display control unit displays the first virtual object and the second virtual object in such a manner that luminance of the first virtual object becomes lower than luminance of the second virtual object (page 61, section 2. Conventional Displays).  

Consider claim 10, Kiyokawa further teaches wherein the display control unit displays the first virtual object and the second virtual object on a basis of positional relationship between the real object and the second virtual object (fig. 17, pages 64-66, section 6. Experiments).  


	
Consider claim 13, Kiyokawa further teaches wherein the display control unit controls the visual salience of the first virtual object on a basis of whether the entire first virtual object can be displayed in such a manner that the first virtual object has substantially a same shape as the real object, and is viewed at substantially a same position as the real object (fig. 17, pages 64-66, section 6. Experiments).  

Consider claim 14, Kiyokawa further teaches wherein the display control unit controls the visual salience of the first virtual object on a basis of visual line information regarding a visual line of a user in the real space (page 61, section 2. Conventional Displays).  

Consider claim 17, Kiyokawa further teaches wherein the display control unit controls display performed by a display unit having optical transmissivity (page 61, section 2. Conventional Displays).  

Consider claim 18, Kiyokawa further teaches wherein the display control unit controls the display unit in such a manner that the first virtual object is superimposed on the real object when viewed from a user (fig. 17, pages 64-66, section 6. Experiments).  

Consider claim 19, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 19.

.

Allowable Subject Matter

6.	Claims 12 and 15-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Consider claim 12, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest wherein, in a case where the display control unit displays, on the basis of the positional relationship, the first virtual object and the second virtual object in such a manner that the first virtual object shields at least part of the second virtual object, the display control unit controls the visual salience inDocket No. SP368960W000 (PNYZ-19095-PCT) 61 such a manner that a first region of the first virtual object that shields the second virtual object has a first visual salience, and a second region of the first virtual object that excludes the first region has a second visual salience different from the first visual salience, in combination with other limitations, as specified in the claims 1, 8 and 10-11.

Consider claim 15, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest wherein, on a basis of a gaze region of the user in the real space that is identified on a basis of the visual line information, the display control unit controls the visual salience in such a manner that a third region of the first virtual object that corresponds to the gaze region has a third visual salience, and a fourth region of the first virtual object that excludes the third region has a fourth visual salience different 

	Claim 16 depend on claim 15. Therefore the reason for allowance claim 16 is the same as the reason for allowance claim 15 set forth above.

Conclusion


7.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/TUAN H NGUYEN/Primary Examiner, Art Unit 2649